--------------------------------------------------------------------------------

Exhibit 10.151
 
AGREEMENT AND GENERAL RELEASE
 
THIS SEPARATION PAY AGREEMENT AND GENERAL RELEASE (the “Agreement”) is entered
into between Laura L. Fournier (“Employee”), and Compuware Corporation (the
“Company” or “Compuware”) a Michigan corporation, whose principal office is One
Campus Martius, Detroit, Michigan 48226.
 
WHEREAS, the Employee’s employment with Company will terminate effective June
16, 2013, and
 
WHEREAS, the Employee agrees as more fully set forth herein that any claims that
the Employee may have arising out of the Employee’s employment with the Company
are hereby released.
 
NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Employee agree as follows:
 
1.
Employment End Date, Notice Period Pay and Benefits.  The Employee’s duties and
responsibilities as an employee of Compuware will terminate on June 16, 2013
(the “Employment End Date”).  Medical, Vision, Dental, and Life Insurance
coverage will cease as of 11:59 PM, June 30, 2013.  Short Term Disability, Long
Term Disability and all other Company benefits cease as of 11:59 PM on, June 15,
2013. The Company will reimburse Employee for Employee’s payments of premiums
for COBRA continuation coverage pursuant to Section 2 below.



2.
Severance Compensation and Benefits. In return for the Employee’s execution and
non-revocation of this Agreement  no later than 30 days following the Employment
End Date, the Company agrees to provide the Employee with the following:



Separation Pay. Employee shall continue to receive Employee’s current salary in
accordance with the Company’s regular payroll practices for the period
commencing on June 16, 2013 and ending on December 15, 2014, less all applicable
withholding for income and employment taxes (hereinafter referred to as
“Separation Pay”). Employee acknowledges that the Separation Pay is not required
by Compuware’s policies or procedures and is in addition to anything of value to
which Employee is already entitled.


Benefits.  The Company will reimburse Employee for Employee’s payments of
premiums for COBRA continuation coverage as elected by Employee (the “COBRA
coverage”) from July 1, 2013 through December 31, 2014 (the “COBRA Reimbursement
Period”), provided that Employee timely elects such COBRA coverage through the
Company’s COBRA administrator and such COBRA coverage remains in effect during
the COBRA Reimbursement Period.  Invoices for the COBRA coverage premiums will
be mailed to Employee on a monthly basis.  Within 30 days of receiving
verification that Employee has paid the COBRA premiums, the Company will
reimburse Employee in the amount of such premiums paid by the Employee during
the COBRA Reimbursement Period. Following the COBRA Reimbursement Period,
Employee has the right to continue his/her COBRA coverage thereafter at his/her
own expense subject to the Federal COBRA laws.  A notice outlining Employee’s
COBRA rights will be mailed to Employee’s home.



--------------------------------------------------------------------------------

Bonus Payment.  Employee agrees to accept $273,350, less all applicable
withholding for income and employment taxes, as payment in full for her deferred
bonus under the Company’s FY12 Executive Incentive Agreement (“EIA”).  Payment
for the FY12 EIA bonus shall be made in 2014 at the same time as the other
recipients of the EIA are paid, but no later than April 30, 2014 (unless
accelerated due to the Change in Control provisions in the Amended and Restated
2007 Long Term Incentive Plan (“LTIP”).


Stock Awards.  Any unvested Compuware stock options, restricted stock units, and
performance units granted on or before May 15, 2013 will continue to vest and/or
be exercisable as if Employee’s employment had not terminated.  All exercisable
stock options must be exercised no later than the expiration date set forth in
the applicable agreement. By executing this Agreement, the Company and the
Employee intend that the related grant agreements for the stock options,
restricted stock units, and performance units are hereby amended in the
foregoing respect.  


3.
Employment Agreement.  The Employee agrees that the surviving terms of her
Employment Agreement shall remain in full force and effect.

 

4. Release of Claims. In consideration of the Company entering into this
Agreement and the promises and benefits provided herein, the Employee hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Company and its current and former officers, directors, stockholders,
corporate affiliates, subsidiaries, predecessors, successors, agents, employees
and attorneys (the “Released Parties”) from any and all claims, actions and
causes of action, whether now known or unknown, that Employee has or at any
other time had, or shall or may have against those Released Parties based upon
or arising out of any matter, cause, fact, thing, act or omission whatsoever
occurring or existing at any time up to and including the Effective Date of this
Agreement, including, but not limited to, any common law or statutory claims
relating to Employee’s employment or termination from employment such as claims
of wrongful termination in violation of public policy or under any other theory,
breach of contract, fraud, negligent misrepresentation, defamation, infliction
of emotional distress, or any other tort claim; claims of discrimination or
harassment based upon national origin, race, age, sex, disability, sexual
orientation or retaliation under the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, or any other applicable Federal, State, or local law
prohibiting discrimination; claims under the federal Family and Medical Leave
Act, the Worker Adjustment and Retraining Notification Act or any other federal,
state or local law, rule, regulation or ordinance that is applicable to
Employee’s employment with the Company; or claims for vacation, sick or personal
leave pay, short term or long term disability benefits, or payment pursuant to
any practice, policy, handbook or manual of the Company. Employee acknowledges
that she has no lawsuits, claims or actions pending in Employee’s name or behalf
against the Released Parties, and also expressly waives any and all remedies
that may be available under any statute or the common law, including, without
limitation, back pay, front pay, other damages, attorney’s fees, court costs and
reinstatement.  Employee’s release of claims does not apply to those actions or
proceedings that are not waivable by law, any claims which arise after the
Effective Date of this Agreement, or to a charge filed with an administrative
agency empowered to investigate those claims; however, subject to applicable
law, Employee specifically waives any right to recover money damages or relief
of any kind which may result from the filing of a charge with any administrative
agency.

--------------------------------------------------------------------------------

5.
Resignation from Company Offices, Cooperation in Subsequent Litigation and
Non-Disparagement. Employee agrees that she will take all reasonably necessary
actions to effectuate her resignation no later than an effective date of June
16, 2013, from all corporate positions or offices, including any directorships
she may hold with any Company subsidiary.  Employee further agrees that she will
assist and cooperate with the Company in connection with the defense or
prosecution of any claim that may be made against or by the Company, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving the Company, including any proceeding before any arbitral,
administrative, judicial, legislative, or other body or agency, including
testifying in any proceeding to the extent such claims, investigations, or
proceedings relate to services performed or required to be performed by
Employee, pertinent knowledge possessed by Employee, or any act or omission by
Employee. Employee further agrees to perform all acts and execute and deliver
any documents that may be reasonably necessary to carry out the provisions of
this paragraph.  Employee further agrees to not make statements or
representations in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage or be damaging to the Company, its
subsidiaries or affiliates or their respective officers, directors, employees,
advisors, businesses or reputations.



6.
Amendment. This Agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.



7.
Waiver of Rights. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.



8.
Validity. Should any provision of this Agreement be declared or be determined by
any court of competent jurisdiction to be illegal or invalid, excluding the
general release language, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term
or provision shall be deemed not to be a part of this Agreement. However, if the
general release language is found to be invalid, the Employee agrees to execute
a valid release of the claims which are the subject of this Agreement.



9.
Confidentiality. The Employee understands and agrees that as a condition for
payment to the Employee of the items in Section 2, the terms and contents of
this Agreement and the contents of the negotiations and discussions resulting in
this Agreement, shall be maintained as confidential by the Employee and the
Employee’s spouse, advisors and attorneys and shall not be disclosed except to
the extent required by federal or state law or as otherwise agreed to in writing
by the Company.



10.
Acknowledgments and Revocation. The Employee affirms that no other promises or
agreements of any kind have been made to or with the Employee by any person or
entity to cause the Employee to sign this Agreement and that she understands the
terms herein. The Employee acknowledges that the Employee has been given at
least twenty-one (21) days to consider this Agreement, and that the Company has
advised the Employee to consult with an attorney of her own choosing prior to
signing this Agreement. Employee acknowledges that if Employee signs this
Agreement before the running of the twenty-one (21) day waiting period, Employee
has done so with full knowledge and understanding that Employee was entitled to
the full twenty-one (21) days within which to consider this Agreement and that
any decision on Employee’s part not to utilize the full twenty-one (21) day
waiting period is done of Employee’s own volition and not at the urging of the
Company. The Employee further understands that Employee may revoke this
Agreement for a period of seven (7) days after the Employee signs it. Any
revocation within this period must be submitted in writing to the Human
Resources department, Compuware Corporation, One Campus Martius, Detroit,
Michigan 48226. This Agreement shall not be effective or enforceable until the
expiration of the revocation period ( the “Effective Date”).




--------------------------------------------------------------------------------

11.
Applicable Law. This Agreement shall be interpreted and construed in accordance
with the laws of the State of Michigan, without regard to conflict of laws
provisions, and Employee consents to jurisdiction of the courts of the State of
Michigan for the resolution of any matter arising under this Agreement.



12.
Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to
Employee’s termination of employment with the Company, separation pay and the
settlement of claims against the Company and cancels all previous oral and
written negotiations, agreements, commitments and writings in connection
therewith except the surviving terms of the Employment Agreement referenced in
Paragraph 3.

 
13.
Code Section 409A and Other Tax Considerations.  As a highly compensated
individual (as defined by Section 105(h) the Internal Revenue Code), any COBRA
continuation coverage premiums paid or reimbursed by the Company will be
considered taxable income.  It is intended that payments and benefits provided
under this Agreement shall be in compliance with or exempt from Internal Revenue
Code Section 409A and the regulations and guidance thereunder (“Code Section
409A”), and the terms of this Agreement are to be interpreted and construed
accordingly.  The parties agree to negotiate in good faith and jointly execute
an amendment to this Agreement if necessary to comply with Code Section 409A.
 In no event shall the Company be responsible for any tax or penalty owed by the
Employee, the Employee’s spouse or beneficiary with regard to any payments or
benefits provided under this Agreement.  Each payment under this Agreement shall
be treated as a separate payment for purposes of Code Section 409A, and the
terms “separation from service”, “termination of employment”, “employment
termination”, and phrases of like kind are intended to mean “separation from
service” as defined by Code Section 409A.  In no event may the Employee,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement.  Notwithstanding any provision in this Agreement to the
contrary, if Employee is determined to constitute a Code Section 409A “Specified
Employee” at the time of separation from service, all or part of any payment
hereunder that is not then exempt from Code Section 409A shall be held (if then
required under Code Section 409A), and paid in an aggregated lump sum on the
first day of the seventh month following Employee’s separation from service, or
the date of Employee’s death, if earlier.  Any remaining payments shall be paid
on their regularly scheduled payment dates.  In signing this Agreement, Employee
acknowledges that the Company has the right to withhold from Employee’s
compensation or require Employee to remit sufficient funds to satisfy applicable
withholding for income and employment tax requirements related to the
compensation provided hereunder.




--------------------------------------------------------------------------------

Any obligation of the Company to make any of the payments under Section 2 of
this Agreement is conditioned on the Company timely receiving the Employee’s
signed and unaltered Agreement and the revocation period has lapsed.  The
executed Agreement should be sent to:  Matthew Sarafian, Vice President, Human
Resources, Compuware Corporation, One Campus Martius, Detroit, Michigan, 48226.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

I HAVE READ THIS AGREEMENT AND GENERAL RELEASE AND I UNDERSTAND AND AGREE TO ALL
OF ITS TERMS. I ENTER INTO AND SIGN THIS AGREEMENT AND GENERAL RELEASE KNOWINGLY
AND VOLUNTARILY, WITH FULL KNOWLEDGE OF WHAT IT MEANS.


/s/ Laura L. Fournier
6/14/13
Laura L. Fournier
Date
 
 
/s/ Daniel S. Follis
6/14/13
Company Representative
Date

 
 

--------------------------------------------------------------------------------